Title: To Alexander Hamilton from Joseph Whipple, 19 December 1789
From: Whipple, Joseph
To: Hamilton, Alexander


Portsh. New Hampr. 19 Dec. 1789
Sir
Your letter of the 15th October inclosing queries Concerning the Navigation of the several States remains to be answered In hopes of obtaining other information than what had fallen under my own observation prevented an earlier Answer. The enquiries that I have had opportunity of making have furnished but little addition. I now inclose answers to those queries—on Some of which I shall here enlarge presuming that it will not be unacceptable to you—Should I not confine my self precisely to the queries in extending the answers in this letter.
The Timber & plank are the only materials which are products of the State of which our vessels are at present constructed. The Hemp Cordage & saiil Clothe are imported from Europe cheifly via Boston or other ports out of the State. Iron from Philadelphia Pitch Terpentine and Tar from Carolina Hemp & Flax may be raised in N H in great quantities & Iron Oar is found in great plenty & some Iron works are erected but for want of due encouragement for raising & manufacturing those articles we are still importers of them. Every article of which a Ship is constructed might be produced in the State & a Manufacture of Sail Cloth is now attempting. Our Vessels have had the Character of induring but a few years. This was truely experienced before the late war. Contracts were made for many Vessels which were generally Sold in Europe after the first voyage. These contracts were for short terms and the vessels hurried off the Stocks in three or four Months from the felling of the timber in the forrest of which they were constructed, experience hath evinced the ill consequence of this practice and greater attention is now paid to Seasoning the Timber as well as constructing the Vessels—but our Ship builders are not possess’d of Capitals Sufficient to lay in a Stock of Timber so as to have it properly Seasoned, though they appear fully Sensible of the importance of it. The practice of Some builders of keeping their timber in Wet Docks (of Salt Water) facilitates its seasoning is of great advantage to it, was it to be continued one year in this Water & have a proper time for seasoning afterwards it would add many years to the duration of our Ships—by this means the Sap or liquid part of the Wood is extracted while the timber is green. The Timber thus freed of its natural juices imbibes the Waters of the Sea or is exchanged for them Which in this River is highly charged with the salts of that element. The timber and plank being then drawn upon the land and seasoned or dryed in the Air to effect which another year should be employed the Water is discharged by evaporation & the Salts remain which must tend greatly to the preservation of the Wood. In England great attention is paid to the Season of the year for felling their timber which generally lays several years in the timber dealers hands before it is employed in Ship building to which may be ascribed the great durability of their Ships. The want of any regular establishment of trade or employ for Ships has discouraged Ship building in this State, formerly 30 to 40 Sail of Vessels of 200 to 300 tons were built in a year they found freights of Sugar and other produce among the west Indian Islands for England and also Tobaco Rice and Naval Stores from Carolina and Virginia—these freights were profitable—the latter Voyages might still be performed to the mutual advantage of the States connected as well as the U States N H Could furnish 20 to 30 Sail of Vessels which might be gradually encreased to a great Number. Seven eights of the produce of New Hampre. that is exported Viz Pot ashes Flaxseed & Provisions, pass by Land to ports in Masechusetts where it is Sold to Mercht. and traders who export such produce and full that proportion of the foreign goods consumed in this State are purchased in Massa. or imported through it—this is owing to the great losses sustained by our Merchants in the late War (almost the total of there personal property) which has rendered them unable to avail themselves of the Avantages that the produce of their Own State & the Consumtion of foreign Articles in it ofter them for trade—their ability therefore to force any trade is prevented & their spirit of enterprize check’d—but they are now gradually emerging from this depressed State of their Mercantile concerns which will undoubtly have the aid of Legislative Wisdom which the Constitution provides for. Our harbour is as well calculated for Navigation & our River for ship building as any perhaps in the United States which the genius of our people also favours.
It will give me great pleasure Sir to obtain and communicate when in my power every information that shall promote the establishment of any Sytem beneficial to the pulic or that shall contribute to the permanency of a constitution of goverment in which the happiness of this extensive country depends.
Questions concerning the Navigation of the Several States and Foreign Nations to which answers are requested.
Answer’d from New Hampshire.
1. What is the construction of the Vessels built in your State, and in those foreign Countries that trade with you (particularly great Britain, the United Netherlands, Denmark, and Sweden) as it respects their capacity for carrying and sailing?
Answer
Vessels of New Hampshire performing foreign Voyages are of the burthen of 70 to 300 tons—are rigged Ships, Brigs, Snows, Sloops & Schooners cheifly the two former, they are commonly fast Sailing Vessels for merchantmen but are not so Sharp as french nor so burthensome as British Vessels. The little trade to this State with foreigners is cheifly confined to British Vessels of 150 to 300 tons burthen who arrive in Ballast & Load with Lumber
   
   a general term given here to all our products of Wood when in a raw or unmanufactured State, Vizt. Pine & Oak Boards, plank & timber, Staves, Hoops, Shingles &c

 for their Sugar Islands of these we have not more than 8 or 10 Sail in a year & a few Small Vessels from Nova Scocia for Provisions.
2. What is the original cost where they are built including Hull Rigging, and Apparel?
Answer—Two deck’d Vessels of about 200 tons burthen cost here about 25 Dollars pr ton—a larger ship would cost more and a smaller Vessel rather less. English Vessels constructed in the same manner cost in various parts of England 8 to £14 Sterling pr ton.


(A vessel in Hamp. will cost say 200 tons @ 12 d

2400


Iron and Smiths work

800


Cordage, Canvas, Rigging, Sailmaker and blockmakers bill
}
1200


Joyner, Carver, extra Colking, Pitch, Tar, and Sundry Continginins
}
 600


200 tons at 25
5000


This calculation tho’ not minutely divided is in the main nearly the Cost—which may vary according to the equipments 2 to 4 Dollars pr Ton)
3. What is the quality of the materials of which they are made; and their usuil duration?
Answer. The Timber and out side plank of New Hamp. Vessels are of white oak. Sometimes the Sailing Plank is of oak of an inferior quality. The deck plank and masts are of white pine. The yards and top masts of Spruce. A Vessel well constricted of seasoned white Oak will last 20 to 25 years—or more. But through want of attention to the due Seasoning of the Timber they frequently fail in 10 or 12 years. British Vessels trading here are also constructed of white Oak with a mixture of Elm for their Bottom timber and plank from some parts of England. They are more durable than American Vessels which is principally owing to their materials being well seasoned—and the Ships well husbanded after they are built.
4. What number of Voyages do they commonly perform in a year; to and from your State, either directly or circuitously; and what is the nature of those Voyages?
Answer. N Hampshire Vessels trade 1st to the West India Islands and other Settlements of the Dutch & French Nations with Lumber, Some Fish and Beef—whence they return with the produce of those Settlements, cheifly Mollases and Rum which they carry frequently to Carolina, Phila., or Boston for a market. 2 to 3 of these Voyages are performed in the year. 2dly. They Proceed from the west Indies with the proceeds of their Lumber Cargo for Virginia or Carolina where they take freights for Europe and return in Ballast or with Salt on which Voyages they are employed 8 to 10 months. 3dly. They perform Voyages to England, Scotland, Ireland, and France with Lumber Cargoes, Some Flax-Seed, and pot Ash and return in Ballast or with Salt. 4thly. Some have gone in Ballast for Carolina and Virginia and Load with Rice or Tobaco for Europe, but the preference given to British Vessels or the power of British Factors to engross Tobaco and other produce of those States renders these Voyages uncertain and they are Seldom attempted at present.
5. By what number of Seamen, in proportion to their burthen are they comonly Navigated?
Answer. About 5 hands to every hundred tons or twenty tons to a Man Officers included. British vessels require 2 hands more and French 2 to 3 for every hundred Tons.
6th. What is the customary pay, and subsistence of the Masters and Marriners employed in them?
Answer. A Masters pay is 10 to 12 Dollars pr month, a mates 10 Dollars an able Seaman 7 Dollars. When a Vessel is consigned to a Factor abroad or has a Super Cargo the Masters pay is greater according to the Nature of the Voyages 12 to 16 Dollars. A Masters Subsistance abroad when the Vessel is consigned to a Factor is 2/ to 4/ Stg pr day—and ships Provisions which is Beef and Bread, quantity unlimited the Value of which is about 4 Dolls pr Man pr month. Cabin Stores, as the Master and seamen fancy are furnished by themselves respectively. Sometimes the Master is furnished with some kinds of Cabin Stores as liquors &c. by the owner gratuitiously—and of late it has been practised to allow Sailors Coffee Tea. and Sugar which is growing into a Custom.
7th. What priviledge or Emoluments do those Masters and Marriners enjoy besides their Pay and subsistance?
Answer. A Masters commission on Sales of Cargo when consigned to him is 5 pr Cent—priviledges according to the burthen of the Vessel and the disposition of Owner—the liberty of carrying on outward bound Voyage 2 to 4 m feet Boards and 20 to 100 quentels Fish in the Cabbin or the Cabbin Wholly—the Mate a fourth part of that priviledge. A Sailer may carry 4 to 8 quentels Fish. Their priviledge on homward passage is unlimited as the Vessels return not one fourth part loaded or in ballast.
